BROWN, P. J.
The indictment charges that defendant unlawfully, wantonly, or maliciously killed, disabled, disfigured, destroyed, or injured three hogs, the property of John Leroy. The evidence tends to show that at the time the hogs were killed, they were ■trespassing upon the defendant’s property, or property under his management and control, and there is some evidence tending to show that they were trespassing upon a growing crop.
The evidence shows that the farm of Leroy and that under the control of the defendant were adjoining farms, and defendant offered to show that these hogs had repeatedly trespassed on the crops under his supervision or control; that he had given repeated notices to the owner of the hogs about the trespasses, and made request of the owner of the hogs that they be kept off of defendant’s premises. On objection of the solicitor, the court refused to allow this proof to be made. This ruling is in accord with the holding in Thompson v. State, 67 Ala. 106, 42 Am. Rep. 101; Johnson v. Patterson, 14 Conn. 1, 35 Am. Dec. 96. This disposes of the only question presented by this appeal.
Affirmed.